DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application dated 10/20/21 including claims 1-20, out of which claims 2-4, 7-9, 12-14 and 17-19 are cancelled..
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1,5-6,10-11,15-16 an d 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose directly and indirectly following limitations:
As recited by claim 1;
wherein the paginq message carries UE information which at least comprises a UE Identifier (ID) and random access control information, and the random access control information comprises random access priority information, wherein the random access priority information is represented by one bit for identifying a random -access priority corresponding to a paged UE; determining, by the UE. whether the UE ID in the paqinq message matches a UE ID of the UE; in response to determininq that the UE ID in the paginq message matches the UE ID of the UE. acquiring by the UE, the random access control information from the paging message;, determining, by the UE, a random access resource according to the random access control information; and initiating, by the UE, a random access procedure based on the random access resource.

As recited by claim 6 ;
carrying. by a network, User Equipment (UE) information in a paging message. wherein the UE information at least comprises a UE Identifier (ID) and random access control information._and the random ac.cess control information comprises random access priority information, wherein the _random access pr iority information is Page 2 of 12Application Serial No. 16/887,408PATENT represented by one bit for identifyinq a random access priority corresponding to a paged UE; sending, by the network, the paging message to the UE, wherein the paging message is configured to instruct the UE to determine whether the UE ID in the paging message matches a UE ID of the UE, acquire, in response to determining that the UE ID in the paging message matches the UE ID of the UE, the random access control information from the paging message. and determine a random access resource according to the random access controi information; and receiving, by the network, information in a random access procedure initiated by the UE based on [[a]]the random access resource,-the random access resource being determined accordi ng-to ra ndom-a-eces co-4-Fel-Ai~flormation associated with the pag ing message.

As recited by claim  11;
a receiver, configured to receive a paging message from a network, wherein the I)acting message carries UE information which at least comprises a UE Identifier JID) and random access control information, and the random access control information corprises random access priority information, wherein the random access prioiriy information is represented by one bit for identifving a random access priority corresponding to a paged UE; a processor, configured to determine whether the UE ID in the paging message matches a UE ID of the UE; Page 3 of 12Application Serial No. 16/887,408PATENT Reply to Office action of 07/28/2021Docket: OP P0-700628 5-CH in response to determininq that the UE ID in the paginq message matches the UIE ID of the UE, acquire  the random access control information associated with from the paging message; and determine a random access resource according to the random access control information; and a sender, configured to initiate a random access procedure based on the random access resource.

As recited by claim  16;
wherein the UE information at least comprises a UE Identifier (ID) and random access control information, 
and the random access control information comprises random access pf!ri iy information, wherein the random access priority information is represented by one bit for identifying a random access priority corresponding to a paged UE; a sender, configured to send the paging message to the-UE, wherein the paging message is configured to instruct the UE to determine whether the UE ID in the paging messagce_ matches a UE ID of the UE. acquire, in response to determining that the UE ID in the paging message matches the LUE ID of the UIE, the random access control information from the paging message, and determine a random access resource according to the random access control information; and Page 4 of 12Application Serial No. 16/887,408PATENT Reply to Office action of 07/28/202 1Docket: OP P0-700628 5-CH a receiver, configured to receive information in a random access procedure initiated by the UE based on the random access resource.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al (US 20100246499) discloses Provided is a downlink control information transmitting and receiving method can maximize the use of limited radio resources by effectively forming an uplink signaling message to be transmitted from a base station to a terminal and transmitting the formed uplink signaling message with a minimum amount of radio resources occupied.  The method for transmitting downlink data generation indication information for a base station to inform a terminal of packet data transmission in a packet-based cellular system, includes the steps of: a) generating the downlink data generation indication information; b) recording radio resource allocation information in downlink scheduling information for transmitting the downlink data generation indication information, and allocating information for the downlink data generation indication information to downlink-shared radio resources; and c) transmitting the downlink scheduling information and the information for the downlink data generation indication information according to a transmission cycle. 
Any inquiry concerning this communication or earlier communications from the examiner should be 
directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday to Friday from 9 AM to 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sri Lakshmi, can be reached at telephone number 571-272-7769 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application 
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647